Citation Nr: 1008972	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-35 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a broken left foot.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of blood poisoning, including liver damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, found that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for residuals of a broken 
left foot and for blood poisoning.  

The record reflects that in the November 2005 statement of 
the case (SOC), the RO, after finding that new and material 
evidence had been submitted, reopened the claims of 
entitlement to service connection for residuals of a broken 
left foot and for blood poisoning, and, after considering the 
claims on the merits, denied service connection for each.  In 
subsequent SSOCs, however, the RO again considered the issues 
as whether new and material evidence had been submitted to 
reopen the claims of entitlement to service connection for 
residuals of a broken left foot and for blood poisoning.  
Nonetheless, regardless of the RO's actions, the Board notes 
that the correct issues before the Board are as stated on the 
first page of the present decision.  Before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been presented or secured 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

A January 1983 rating decision, in pertinent part, denied 
service connection for blood poisoning.  In the letter sent 
to the Veteran later that month concerning the rating 
decision, he was not specifically advised that service 
connection had been denied for this disability.  Thus, this 
rating decision may not be considered a final denial 
regarding this disability.  Service connection was 
subsequently denied and the Veteran was properly advised 
thereof.  It may be argued that the Veteran was prejudiced by 
the RO considering the January 1983 rating decision as the 
initial denial of service connection and thereafter only 
determining whether new and material evidence had been 
received to reopen the claim.  In connection with the current 
claim, however, the RO reopened the claim in the November 
2005 statement of the case and considered the claim on the 
merits.  The Veteran was thereby given adequate notice of the 
need to submit evidence or argument on that question.  
Therefore, any prejudice to the Veteran based on the January 
1983 denial is harmless.

In September 2008, the Board remanded this matter to the RO 
in order to correct a due process deficiency.  


FINDINGS OF FACT

1. By January 1983 rating decision, the RO denied service 
connection for residuals of a broken foot essentially based 
on findings that the Veteran's pre-existing fracture of the 
foot was noted on his enlistment examination and was not 
aggravated in service; and that he had a fracture of the 
second metatarsal in service, which was acute, resolved, and 
he was able to continue his service, with no residual noted 
at separation.  The RO found no continuity of foot symptoms 
or treatment since that time, and that the current VA 
examination showed no complaints, no disability of the feet, 
and a healed fracture of the second metatarsal shaft.  In the 
January 1983 rating decision, the RO also denied service 
connection for blood poisoning based on a finding that there 
was no evidence of any blood poisoning in service or any 
current blood poisoning on the VA examination.  The Veteran 
was notified of the rating decision regarding the residuals 
of a broken foot and of his appellate rights, but did not 
file an appeal with regard to the foot issue.  Thus, the 
January 1983 RO rating decision became final regarding the 
foot issue.  It is the last final disallowance of the claim 
for service connection for residuals of a broken left foot.  
No notice regarding the denial of service connection for 
blood poisoning was sent to the Veteran in connection with 
this rating decision.

2. Evidence received subsequent to the final January 1983 RO 
rating decision, regarding the claim for service connection 
for residuals of a broken left foot, was not previously 
submitted to agency decisionmakers, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating 
that claim.

3. By August 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of blood 
poisoning.  In connection therewith, the Veteran was advised 
that he must submit evidence of the disability during service 
and medical evidence of a relationship between a current 
disability and the alleged blood poisoning.  The Veteran was 
notified of the denial and his appellate rights in September 
2000, but did not appeal the August 2000 RO rating decision, 
and it became final.  It is the last final disallowance of 
the claim for service connection for residuals of blood 
poisoning.

4. Evidence received subsequent to the final August 2000 RO 
rating decision, regarding the claim for service connection 
for blood poisoning, was not previously submitted to agency 
decisionmakers, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The January 1983 RO rating decision which denied service 
connection for residuals of a broken foot is the last 
previous final disallowance of that claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2009).

2. Evidence received since the January 1983 RO rating 
decision is new, but not material, and the Veteran's claim 
for service connection for residuals of a broken left foot 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3. The September 2000 RO rating decision which found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of blood poisoning 
is the last final disallowance of that claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2009).

4. Evidence received since the September 2000 RO rating 
decision is new, but not material, and the Veteran's claim 
for service connection for residuals of blood poisoning may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2004, March 2006, July 
2007, and October 2008 that fully addressed the notice 
elements.  The June 2004 letter was sent prior to the initial 
RO decision in this matter.  These letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran 
a letter in March 2006 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. The Board concludes that 
the October 2008 letter, from the RO to the Veteran, 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records.  The Board 
notes that since new and material evidence has not been 
received and the claims for service connection may not be 
reopened, VA examinations are not necessary at this time in 
order to decide these claims.  It appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background 

Service treatment records (STRs) showed that on his 
preinduction examination in April 1963, the Veteran reported 
he had broken his foot and finger on the job, and the 
examiner noted that there were no sequelae.  Clinical 
examination of the feet was normal.  In August 1963 he 
complained of swelling in the left foot for the past three 
days.  It was noted that he had a fracture two years prior.  
He was referred for an x-ray to rule out a "march 
fracture".  An x-ray showed questionable early stress 
fracture of 2nd metatarsal.  This was to be treated as a 
fracture through the orthopedic clinic.  Approximately two 
weeks later, in September 1963, the swelling was noted to be 
down and the Veteran was doing okay.  In October 1964, the 
Veteran complained of an infection in his right hand.  It was 
noted that he had scratched the hand several weeks ago and it 
appeared to be healed.  He was referred to the dispensary, 
which found he had mild cellulitis of the right hand, with no 
adenopathy.  He returned to the dispensary seven days later, 
and he was found to be recovered.  On his separation 
examination in June 1965, clinical examination, including of 
the feet, was normal.

On VA examination in November 1982, the Veteran reported he 
could not remember which foot was broken, he had no residual 
symptoms, and he claimed the incident probably occurred in 
1963.  With regard to blood poisoning, he reported this 
occurred about 15 or 20 years ago, but he did not remember, 
and he had no residual symptoms.  The diagnoses included 
history broken foot, side unknown, with normal feet on 
physical examination and no symptoms.  

On a VA examination in November 1997, the Veteran reported a 
history of multiple left metatarsal foot fractures in 1963 
when he fell off a horizontal exercise bar and hit his left 
foot against a rock.  He reported he underwent therapy 
including the use of a leather foot support for several 
weeks, but had no further local symptoms.  He reported that 
in 1963 he suffered a left hand injury and therapy included 
local debridement.  About a week later, he developed a high 
fever and a tender enlarged lymph node in the right axilla, 
and the diagnosis of infectious blood poisoning was made, 
type unknown to the Veteran, and the therapy included some 
kind of oral medications, probably antibiotics, and the use 
of a right arm sling for about two to three weeks, with 
complete permanent resolution of the symptoms.  Examination 
of the left foot revealed no visible scar, no bony deformity, 
and no tenderness on pressure.  The diagnoses included 
history of left foot fracture; history of bacteremia, type 
unknown; and hepatomegaly, etiology unknown.  

In an October 1999 statement, a fellow service member, D.J.R. 
indicated he served with the Veteran.  D.J.R. reported that 
in 1964 the Veteran was injured by a recoil from a 105 
artillery piece, had to carry his right arm in a sling, had 
big knots under his arm caused by infection, and got blood 
poisoning from this.

On a VA examination in April 1999, the Veteran reported that 
in service he fell off the parallel bars and had a history of 
left foot difficulties.  He was unsure if he broke his foot, 
but reported he had pain in the area, and the examiner noted 
that this seems to have gotten much better and currently he 
seemed to have little difficulty with this.  The examiner was 
unable to review the Veteran's records, but provided an 
assessment that there was no deficit at this time secondary 
to the injury that he apparently sustained in the service to 
his left foot.  It was also noted that the Veteran was unsure 
whether he had a break or what actually happened, and that 
the records might help with this.  

In a June 2000 statement, another fellow service member, 
R.A.I., reported that while performing preventative 
maintenance on their howitzer in the motor pool, the Veteran 
cut his right hand on the howitzer and was sent to the 
infirmary.  R.A.I. remembered that the Veteran complained 
about a lump that developed under his right armpit, causing 
him to lose the use of his right arm and hand for several 
weeks, and that the Veteran was put on light duty for several 
weeks.

In June 2000, another statement was received from the 
Veteran's fellow service member, D.J.R., which was basically 
duplicative of his October 1999 statement.  

On VA examination in July 2004, the Veteran reported he 
sustained a left foot injury in 1963, with a fracture to a 
metatarsal, in the region of his second metatarsal.  He was 
not treated with casting or surgery, but reported he noticed 
a decreased sensation over his second metatarsal and toe.  
Examination showed left foot sensation was decreased over the 
region of his secondary metatarsal and second toe.  An x-ray 
of the feet showed bilateral hammertoe deformities, and an 
otherwise unremarkable examination. 

In August 2004, another statement was received from the 
Veteran's fellow service member, D.J.R., which was basically 
duplicative of his October 1999 and June 2000 statements 
regarding the Veteran's blood poisoning in service.  D.J.R. 
also reported that in August 1963 at Fort Knox, the Veteran 
fell on his left foot during training and broke some bones in 
his foot at that time, and that the officers made him march 
and pull duty without a cast or protection on his injured 
foot.  D.J.R. reported that the Veteran was not given braces 
or a crutch, and had had trouble with his left foot ever 
since this accident.  

In an August 2004 statement, the Veteran reported that while 
in the Army at Fort Knox he fell off the horizontal bars in 
training.  He reportedly landed on a big geode rock, breaking 
bones in the left foot.  He claimed he was sent to an 
orthopedic doctor on base, who took x-rays and found bones 
running to the toes broken and fractured, and then took his 
combat boot and had a piece of leather nailed on the ball of 
the boot.  He reported that no cast or binding was put on his 
foot and he was returned to duty.  He claimed the pain was 
excruciating and his foot swelled so bad he could not get the 
boot back on the next morning, and he was put on light duty 
for one week.  He indicated that his food continued to hurt 
during service and had hurt ever since service, and that his 
big toe and the toe next to it became numb while he was 
walking or standing on his feet for short periods.  He also 
reported that while at B-Batter", 2nd Bn., 9th Arty. in 
Hawaii, he scratched or cut the back of his right hand and 
that for a few weeks or days later his right arm and hand 
swelled and a knot formed in his armpit.   He could not use 
his arm or hand because of the pain, was sent to the main 
dispensary, and was reportedly told he had blood poising for 
which he was given medicine.  He reported that since then he 
had been to the VAMC in Indianapolis to the Gold Team and was 
told, after extensive tests that his liver was "covered with 
cysts or something".  He claimed he had "never felt good" 
since the blood poisoning.  

In the notice of disagreement, received in December 2004, a 
county veteran's service officer contended, on behalf of the 
Veteran, that the January 1983 denial for a left foot 
disability was "based on false data and was clearly in 
error", based on the Veteran's claim that he never had any 
trouble with his foot until after he hurt it in service.  The 
Veteran also contended that his claim for blood poisoning 
should actually be for liver damage, nothing that he had been 
advised by the Indianapolis VAMC Gold Team that his chronic 
symptoms were likely due to his liver being "covered with 
cysts or something".  He agreed that he did not have chronic 
blood poisoning, and refined his claim to the effect of the 
blood poisoning he experienced on active duty as liver damage 
and resulting chronic symptoms.  

An August 2005 VA treatment record showed that the Veteran 
complained of foot pain, which the examiner thought was 
likely due to his calluses.  An x-ray in August 2005 showed 
marked hammertoe deformity involving second through fifth 
toes with concurrent prominent dorsiflexion of the metatarsal 
phalangeal joints and normal calcaneus.  A CT scan of the 
abdomen and pelvis dated August 25, 2005, showed several low 
density hepatic lesions, most likely simple cysts.  

By November 2005 SOC, the RO found that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for residuals of a broken 
left foot and for blood poisoning.  With regard to the claim 
for service connection for residuals of a broken left foot, 
the RO indicated that "the evidence received including the 
report from VA Clinic dated August 25, 2005, is sufficient to 
reopen [the] claim".  

A March 2006 VA podiatry consultation record showed that the 
Veteran was referred for treatment for corns, calluses, and 
hammertoes.   

Received in May 2006 was another buddy statement from K.P., 
who served with the Veteran in the Army in the same 
battalion.  K.P. reported that while performing preventative 
maintenance on his 105mm howitzer in the motor pool, the 
Veteran cut his right hand and was sent to the infirmary.  
K.P. remembered that the Veteran complained of a lump that 
developed under his right armpit causing great pain and 
causing him to lose use of his right arm and hand.  K.P. 
claimed that the infirmary medic said it was blood poisoning 
caused from the infection of the cut on the back of the right 
hand, and from being in a tropical island.  

A September 2006 VA CT scan showed a renal and probable 
hepatic cyst.  

In December 2006, the Veteran testified that in service he 
fell off the horizontal bars onto a geode rock, hit all his 
weight on his left foot, and reportedly broke all the bones 
that go to his first three toes.  He claimed he had an x-ray, 
was told the bones were broken, but he was not wrapped or 
casted.  He had foot pain and swelling, but he did not 
complain because he was in basic training.  He claimed his 


foot eventually healed, but he still had left foot problems, 
including pain and numbness of the bit toe and toe next to 
it.  He testified that a VA nurse practitioner had told him 
his liver was enlarged due to blood poisoning.  With regard 
to blood poisoning in service, he reported his hand was cut 
on the back side in three places and was treated, but later 
got infected and blood poisoning set in and caused him to 
develop a big knot under his arm.  He testified his blood was 
sent out for testing and it came back positive for blood 
poisoning.  

In a May 2007 statement, the Veteran again described the 
incident in service where he reportedly cut his hand and 
ended up with blood poisoning.  He claimed he saw a doctor in 
the 1960s, after his discharge in 1965, who said that the 
blood poisoning had possibly damaged his liver.  He indicated 
the doctor had passed away and the records were destroyed.

III. Applicable Laws and Regulations

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).



IV. Analysis

1. New and Material Evidence to Reopen Claim for 
Service Connection for Residuals of Broken Left Foot

By January 1983 rating decision, the RO denied service 
connection for residuals of a broken foot essentially based 
on two theories of entitlement.  First, the RO found that the 
Veteran's pre-existing fracture of the foot was noted on his 
enlistment examination and was not aggravated in service.  
The RO also found that in service the Veteran had a fracture 
of the second metatarsal, which was acute, and resolved, and 
he was able to continue his service, with no residual noted 
at separation.  The RO found that there had been no 
continuity of foot symptoms or treatment since that time, and 
that the current VA examination showed no complaints, no 
disability of the feet, and a healed fracture of the second 
metatarsal shaft.  The Veteran was notified of this rating 
decision, but did not file an appeal.  Thus, the January 1983 
RO rating decision became final.  It is the last final 
disallowance of the claim for service connection for 
residuals of a broken left foot.

The evidence of record at the time of the January 1983 RO 
rating decision included the Veteran's STRs and a VA 
examination report.  STRs showed that on his preinduction 
examination in April 1963, he reported he had a broken foot, 
the examiner noted no sequelae, and clinical examination of 
the feet was normal.  In August 1963, an x-ray showed 
questionable early stress fracture of 2nd metatarsal, which 
was treated as a fracture, and approximately two weeks later, 
the swelling was down and he was doing okay.  On separation 
examination in June 1965, clinical examination of the feet 
was normal.  On VA examination in November 1982, the Veteran 
reported he could not remember which foot was broken, he had 
no residuals symptoms, and claimed the incident probably 
occurred in 1963.  

Evidence submitted subsequent to the RO's January 1983 rating 
decision includes VA examination reports, VA treatment 
records, private treatment records, Social Security records, 
buddy statements, and the Veteran's statements.  For the 
purpose of determining whether evidence is new and material, 
the credibility of the evidence is presumed.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The Board notes that post-service evidence 
basically shows that the Veteran had a healed fracture of the 
left foot, with no residual/related symptoms or disability.  
On VA examination in 1997, the diagnoses included history of 
left foot fracture.  On a VA examination in 1999, the 
assessment was that there was no deficit at this time 
secondary to the left foot injury he apparently sustained in 
the service.  On VA examination in 2004, an x-ray of the feet 
showed bilateral hammertoe deformities and an otherwise 
unremarkable examination.  VA treatment records dated from 
2005 through 2007 showed that he was treated in the podiatry 
clinic for calluses and a hammertoe deformity.  The Board 
notes that these records submitted subsequent to January 
1983, while new, are not material because such evidence does 
not show that the Veteran's pre-existing foot fracture was 
aggravated (permanently worsened in severity) during service, 
or that he has a current left foot disability related to the 
incident in service in 1963 where he was treated for a 
fracture.  Rather, these VA treatment records show post-
service assessments and treatment for unrelated left foot 
disabilities - including calluses and hammertoe deformity.  
Because this new evidence does not address either of the 
bases on which the claim was previously denied (incurrence or 
aggravation), such evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

With regard to the Veteran's statements, the Board notes that 
he has essentially contended that he fractured his toe prior 
to service, but that it had healed and gave him no problems 
or pain.  He also reported he fractured his left foot (toes) 
in service, and had left foot problems, including pain and 
numbness, since then.  While the Veteran is certainly 
competent to report his left foot-related symptoms, as a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative opinion 
on a medical matter, to include whether a left foot 
disability worsened in severity, or whether he has a current 
left foot disability related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claim for service connection 
for residuals of a broken left foot has not been received.  
As such, the requirements for reopening the claim are not 
met, and since the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board notes that in the November 2005 SOC, the RO 
reopened the claim for service connection for residuals of a 
broken left foot, based on a VA treatment record dated August 
25, 2005.  A review of this document shows that on that date 
the Veteran underwent a CT scan of his abdomen and pelvis.  
Likewise, in a May 2006 statement, the Veteran's 
representative noted that the VA outpatient clinic report 
dated August 25, 2005 was "significant to reopen a claim for 
the left foot condition", but also noted that this record 
"failed to provide any rationale that the foot condition was 
aggravated during active military service".  It is unclear 
as to the rationale behind the RO's actions, or whether the 
RO may have reported this document in error.  Regardless, as 
noted above, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
presented sufficient to reopen a prior final decision.  See 
Barnett v. Brown, supra.  

2. New and Material Evidence to Reopen Claim for 
Service Connection for Residuals of Blood Poisoning

By January 1983 rating decision, the RO, in pertinent part, 
denied service connection for blood poisoning based on a 
finding that there was no evidence of any blood poisoning in 
service or any current blood poisoning on the VA examination.  
As noted in the Introduction, the Veteran was not 
specifically notified of this rating decision.

By rating decisions dated in March 2000, August 2000, and 
September 2000, the RO found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of blood poisoning.  The 
Veteran did not file a notice of disagreement, and these 
rating decisions became final.  The September 2000 rating 
decision is the last final disallowance of the claim 
regarding blood poisoning.

The evidence of record at the time of the September 2000 RO 
rating decision included the Veteran's STRs and a VA 
examination report.  STRs showed that in October 1964, he 
complained of an infection in his right hand, and he was 
referred to the dispensary, which found mild cellulitis of 
the right hand, with no adenopathy.  He returned to the 
dispensary seven days later and was found to be recovered.  A 
review of STRs, while showing that the Veteran injured his 
right hand and sustained an infection, which was diagnosed as 
mild cellulitis, did not show any finding of, report of, or 
treatment for blood poisoning.  On VA examination in November 
1982, the Veteran reported that his blood poisoning occurred 
about 15 or 20 years ago and he had no residual symptoms.  

Evidence submitted subsequent to the RO's September 2000 
rating decision includes VA examination reports, VA treatment 
records, private treatment records, Social Security records, 
buddy statements, and the Veteran's statements.  For the 
purpose of determining whether evidence is new and material, 
the credibility of the evidence is presumed.  Cox v. Brown, 
supra; Justus v. Principi, supra.  The Board notes that the 
lay statements by fellow service members and the Veteran's 
statements regarding his right hand injury and subsequent 
infection corroborate what is documented in his STRs 
regarding a right hand injury.  The Veteran and his fellow 
service members are competent to report that he cut his right 
hand, and arguably even competent to report lay-observable 
symptoms such that the right hand appeared infected.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
while the Veteran and his fellow service members are 
certainly competent to report his right hand injury-related 
symptoms, as laypersons, without the appropriate medical 
training or expertise, they are simply not competent to 
render a probative opinion on a medical matter, to include 
whether the Veteran's right hand injury and infection 
developed into blood poisoning, or whether he has current 
liver problems related to the reported blood poisoning in 
service.  Espiritu v. Derwinski, supra.  Accordingly, where, 
as here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Thus, the Board notes that evidence submitted subsequent to 
September 2000, while new, is not material because the 
competent medical evidence does not show that the Veteran had 
blood poisoning in service, or that he has any current liver 
disability that might be related to blood poisoning in 
service.  The Board acknowledges that on VA examination in 
1997, the diagnoses included history of bacteremia; however, 
it is clear that this diagnosis was made based on the 
Veteran's comments, without the benefit of reviewing any STRs 
or other medical records for the Veteran.  The Board is aware 
that review of the claims file is not a strict requirement 
for a private medical opinion, although the probative value 
of a medical opinion is dependent upon whether the clinician 
had access to, or was otherwise informed of, the relevant 
facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  It appears that in 1997, the VA examiner 
did not have access to and was not informed of the exact 
content of the STRs, including the diagnosis of cellulitis.

While the evidence submitted subsequent to September 2000 
does show that the Veteran has current liver disabilities, 
including an enlarged liver and cysts, these records do not 
relate any current liver disabilities to service or to blood 
poisoning in service.  Because this new evidence does not 
address the basis on which the claim was previously denied, 
such evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claim for service connection 
for residuals of blood poisoning has not been received.  As 
such, the requirements for reopening the claim are not met, 
and since the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, supra.




ORDER

The Veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
residuals of a broken left foot, and the appeal is denied.

The Veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
residuals of blood poisoning, and the appeal is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


